J-S46007-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                           IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                            Appellee

                       v.

NICHOLAS TODD HELMAN,

                            Appellant                       No. 3254 EDA 2015


         Appeal from the Judgment of Sentence Entered June 15, 2015
                In the Court of Common Pleas of Bucks County
                          Criminal Division at No(s):
                           CP-09-CR-0000343-2015
                           CP-09-CR-0002950-2014


BEFORE: BENDER, P.J.E., OTT, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                              FILED AUGUST 02, 2016

        Appellant, Nicholas Todd Helman, appeals from the judgment of

sentence of an aggregate term of 15 to 30 years’ incarceration, imposed

after he pled guilty and nolo contendere in two separate cases to various

offenses, including attempted murder, aggravated assault, and criminal

solicitation for aggravated arson.             Appellant challenges the discretionary

aspects of his sentence. After careful review, we affirm.

        The trial court set forth a detailed recitation of the facts and procedural

history of Appellant’s two cases. See Trial Court Opinion, 12/3/15, at 1-5.

Herein, Appellant first complains that the court abused its discretion by

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S46007-16



sentencing him beyond the aggravated guideline range on several counts,

where the “court failed to adequately specify reasons that warranted such an

upward departure.”    Appellant’s Brief at 13.       The Commonwealth correctly

notes that this claim was not set forth in Appellant’s Pa.R.A.P. 1925(b)

statement and, consequently, the trial court did not address it in its Rule

1925(a) opinion.     Accordingly, we agree with the Commonwealth that

Appellant   waived   this   particular    claim   for    our    review.     Pa.R.A.P.

1925(b)(4)(vii) (“Issues not included in the Statement and/or not raised in

accordance with the provisions of this paragraph (b)(4) are waived.”).

      Appellant also contends that the trial court abused its discretion by

imposing consecutive sentences, resulting in an unduly harsh sentence.

More specifically, Appellant maintains that the court failed to adequately

consider his lack of criminal history, young age, remorse, history of mental

health issues, and that Appellant took responsibility for his crimes by

pleading guilty/nolo contendere. Appellant avers that the court improperly

focused only “on the planning involved in committing these offenses, which

the   [Sentencing]   Guidelines   have     already      taken   into   consideration.”

Appellant’s Brief at 17.

      We have thoroughly reviewed the briefs of the parties, the certified

record, and the applicable law.     We have also examined the detailed and

well-reasoned opinion of the Honorable Alan M. Rubenstein of the Court of

Common Pleas of Bucks County.            We conclude that Judge Rubenstein’s

opinion adequately disposes of the arguments presented by Appellant, and

                                         -2-
J-S46007-16



fully demonstrates that the court did not abuse its discretion in fashioning an

aggregate term of 15 to 30 years’ incarceration for Appellant’s egregious

offenses. Accordingly, we adopt Judge Rubenstein’s opinion as our own and

affirm Appellant’s judgment of sentence for the reasons set forth therein.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/2/2016




                                     -3-
                                                                                                            Circulated 07/14/2016 09:39 AM




                                   IN THE COURT OF COMMON PLEAS
                                    BUCKS COUNTY, PENNSYLVANIA
                                          CRIMINAL DIVISION



COMJVf ONWEAL TH OF                                                                              No. 2950-2014
PENNSYLVANIA                                                                                         0343-2015

        v.
                                                                                      Attempted Murder, Aggravated
NICHOLAS TODD HELMAN                                                                  Assault, Risking a Catastrophe,
                                                                                                        etc.



                                                                         OPINION

        The underlying facts of the case were undisputed and set forth thoroughly                                       by the
Conunonwealth during Appellant' s guilty and 110/0 contendere pleas and sentencing on June 15,

2015.

                                                                                                                          . .: ·< '._.
        Nicholas Helman and Kelsey Evans were in a romantic relationship in 2013.                                      Pn01' to
November 2013, the couple ended their relationship.                                  N.T. 6/15/15, 47. At this time, Nicholas
Helman began sending threatening communications via social media to Evans and her nev. r
boyfriend, Jacob Palm. N.T. 6/15/15, 48. These threats included a blood-soaked letter. N.T.
6/15/15, 51. In December 2013, Helman communicated to a mutual friend of Kelsey Evans and
Helman that he intended to harm Jacob Palm within the next three months. N.T. 6/15/15, 48.


        In February 2014, Helman placed online orders for castor beans, sodium hydroxide, and a
"scratch-and-sniff:' birthday card. Helman also personalized the birthday card, writing, "Sorry for
                r,')·.   ·- .· ·      : · :·~. '.' . , · _.; f ! :·~~:
the late bilihday;~·IiJsqvas thinking 6ryou. Enjoy (sic)." From these items, Helman created Ricin
                              -    • -._ ,. -       • I

using a household bl~~de/ -Ri~in, a poison, is fatal if ingested or inhaled. Helman then placed
               ,.   ~-   '•          ('        "")-~,       r:.·
Ricin onto theliirthday cardand.addressed                                it to "Jacob Palm." N.T. 6/15/15, 48-49.
           On March 6, 2014, Helman walked from his home in Hatboro, Montgomery County, to
 Palm's home in Warminster, Bucks County, a distance of approximately eight (8) miles, and
 placed the toxic birthday card inside the mailbox at Palm's residence. N.T. 6/15/15, 48, 97-98.


           The following day, Helman went to work at Target in Warrington Township, Bucks
 County. There, he stated to a coworker: "I finally got him." Helman also remarked to a fellow
 employee that the Ricin would kill anyone who came into contact with the substance "within four
 days." This employee relayed the conversation to a supervisor at Target, who then contacted the
Warminster Township Police Department. N.T. 6/15/15, 48.


        The Warminster Township Police Department immediately attempted to contact the Palm
family. The police reached Marlene Palm, Jacob's mother, and asked whether she had obtained
their mail that day. N.T. 6/15/15, 48-49. At that moment, Marlene Palm's daughter Melinda was
retrieving the mail, and already had the toxic envelope in her hands. At her mother's instruction,
Melinda Palm immediately returned the envelope to the mailbox. N.T. 6/15/15, 49-50.


       After the envelope was recovered, it was submitted for testing to the Federal Bureau of
Investigation ("FBI"). The substance inside the card was determined to be Ricin, Additionally,
the FBI confirmed that the amount in question would have been fatal had it reached the intended
target. N.T. 6/15/15, 50.


       The Commonwealth noted that, in addition to the Palms, many other individuals were at
risk of coming into contact with this toxin. For example, a postal employee placed new mail on
top of the tainted envelope in the Palm's mailbox. Additionally, Helman brought the remaining
Ricin to his place of employment at Target and showed it to fellow employees. N.T. 6/15/15, 53,
109-110.


       On November 17, 2014, Helman entered a plea of guilty on Information No. 2950-2014.
(Attempted Criminal Homicide, Aggravated Assault, Risking a Catastrophe, Stalking, two (2)
counts of Terroristic Threats, Simple Assault, Possessing Instruments of Crime, Recklessly
Endangering Another Person, and Harassment).


                                                2
         Sentencing upon Criminal Information 2950-2014 was deferred pending the disposition of
 new criminal charges which were filed against Helman.


         On May 30, 2014, Deputy District Attorney Antonetta Stancu received a letter form Harry
 Wallace, an inmate at the Bucks County Correctional Facility.              Wallace claimed to have
 information regarding Helman and his pending case. Stancu also received a letter from Helman,
 asking that the police speak with Wallace regarding this case. N.T. 6/15/15, 37-38.


        Detective John Schlotter of the Warminster Township Police Department met with
Wallace, According to Wallace, Helman asked Wallace to access a website in order to gain more
information on the previously-targeted victim, Jacob Palm. N.T. 6/15/15, 38.


        On July 2, 2014, prison officials at the Bucks County Correctional Facility intercepted a
letter from Helman to an acquaintance named "Lexi." In the letter, Helman remarked that he was
about to "do something crazy" in order to receive a more lenient sentence. Helman also asked the
recipient to destroy the letter after reading it. N.T. 6/15/15, 38-39.


        On July 8, 2014, the Warminster Township Police Department received a telephone call
from Wallace's mother, informing them that her son had received a letter from Helman which
outlined specific and graphic threats against individuals involved in prosecuting the original
criminal case. N.T. 6/15/15, 39.


        On July 11, 2014, the new allegations concerning this "letter" and Harry Wallace were
submitted to the Bucks County Investigating Grand Jury. On July 24, 2014, Helman testified
before the Grand Jury that he indeed wrote the letter to Wallace. N.T. 6/15/15, 40-41. In the letter,
Helman directed Wallace to seek revenge against those involved in prosecuting Helman's Ricin
case. Helman instructed Wallace to kidnap Deputy District Attorney Stancu, and to "rip the bitch's
tongue out for spreading lies about [Helman]."           N.T. 6/15/15, 41. Helman also requested that
Wallace mail the "severed tongue" to him in prison. As for Detective John Schlotter, Helman



                                                  ,..,
                                                  .)
 wanted him kidnapped, and wanted his family removed from their home so it could be burned
 down. N.T. 6/15/15, 41.


         In addition to those involved in prosecuting the case, Helman threatened his two (2) Target
 co-workers, Rachel Huber and Samantha Heil. According to the letter, he wanted "their eyes to
 be burned out and their tongues cut off." N.T. 6/15/15, 42-43.


        Rebekah Teichmann, a former girlfriend of Helman, and Matthew Lessard, her nevi'
 boyfriend, were also targeted.   Helman wanted Lessard killed in front of Teichmann so that
 Teichmann would "experience what it's like to lose someone." N.T. 6/15/15, 43.


        Helman also threatened Melinda Palm, Jacob Palm's sister, who intercepted the Ricin-
 Iaced letter from the family's mailbox. He instructed Wallace to chop of Melinda Palm's hands.
Finally, Helman demanded that Jacob Palm be kidnapped and "dealt with later." Although not in
the letter, Wallace was verbally instrncted by Helman to kill Palm and his entire family. N.T.
6/15/15, 41-42.


        On June 15, 2015, Helman entered a plea of nolo contendere to Criminal Solicitation of
Aggravated Arson and Criminal Solicitation of Aggravated Assault. Helman also plead guilty to
nine (9) separate counts of Terroristic Threats.


       Helman was sentenced on June 15, 2015 in both cases. As to Attempted Murder, Helman
was sentenced to not less than five (5) nor more than ten (10) years imprisonment. As to
Aggravated Assault, Helman was sentenced to not less than five (5) nor more than ten (10) years
imprisonment, to be served consecutively. For Risking a Catastrophe, Helman was sentenced to
not less than two-and-a-half (2 Yi) nor more than five (5) years, also running consecutively. For
Stalking, Helman was sentenced to not less than two-and-a-half (2 Yi) to five (5) year sentence,
again running consecutively. Finally, Helman was sentenced to one (1) to two (2) years on each
of the remaining counts, all running concurrently to the previous counts. Therefore, upon Criminal
Information No. 2950-2014, Helman's aggregate sentence was fifteen (15) to thirty (30) years
imprisonment. See N.T. 6/15/15, 115-116.

                                                   4
        Subsequently, Helman entered guilty and 110!0 contendere pleas on Criminal Information
No. 0343-2015. For Criminal Solicitation for Aggravated Arson, Helman received a sentence of
not less than two-and-a-half (2 Yi) nor more than five (5) years imprisonment.                                         As to Criminal
Solicitation for Aggravated Assault, Helman received an additional sentence of no less than two-
and-a-half (2 Yi) nor more than five (5) years, to run consecutively.                          Upon Criminal Information
No. 0343-2015, Helman's aggregate sentence was five (5) to ten (IO) years imprisonment, which
was to be served consecutively to No. 2950-2014. See N.T. 6/15/15, 116-117.


       Therefore, Helman's total sentence for both cases was no less than twenty (20) but no more
than forty ( 40) years imprisonment.


       In imposing these sentences, this Court stated as follows:


               "When I first heard of this and was made aware of the facts of the principal
               case - the delivery of the Ricin to Jake Palm - I heard certain facts which
               are almost incomprehensible. For example, you walked eight miles from
               your home to Jake Palm's home, and then back. You were able, through the
               Internet, to obtain Castor Beans, which you ground up. You were able to
               obtain the chemicals needed from the Internet to manufacture the product.
               You even went so far as to obtain a "scratch-and-sniff" birthday card. This
               showed some planning, some premeditation, a fixed focus, diligence, all to
               cause (the) death to Jacob Palm.

              Now, your attorney has stated, and he's absolutely correct, that I should take
              into account that no one was physically harmed here. It's true. Jacob Palm
              is alive. He has emotional scars, and perhaps psychological scars, but his
              life has been spared. And when we also look at the other persons involved
              in this case, Kelsey Evans has not been physically harmed, other than the
              emotional trauma which occurred, and that's a factor to consider.


              Looking at the second case, we see your focus was directed at a multitude
              of people, but we can gather from what we hear that you were especially
              fixed upon the prosecutor, Antonetta Stancu, and the Detective, Detective
              Schlotter, who investigated and brought the case to the fore. Again, they
              were never banned nor injured. ·we take that into account. N.T. 6/15/15,
              97-99.
              • •••••••••••••••••      I B ••   I ••   B • • • • • • • 8 m • • D.   I I.•   • • • • D • a • • • ••••      AD •   I




                                                          5
                Yes, we take into account that no one is dead and no one has been injured.
                \\Te have to counter-balance that with your intent. You intended - there can
                be no mistake - that Jake Palm inhale that birthday card. It was admitted
                and submitted at the prior hearing that the dose of Ricin was fatal; that it
                was more than sufficient to cause death. N.T. 6/15/15, 100 .

                •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
               But we have to consider that this would have been more than catastrophic
               if it were not for your co-worker at Target. She probably heard you, for a
               long time, complaining and venting about your broken relationship. She
               gave you a listening ear. You confided in her to the point where prior to
               your arrest you even tell her that you are taking care of your problem, and
               you mention that this will all be over, implying that Jacob Palm would be
               out of the picture.

               NO\:v, many people, having heard that, would say that's just talk. No one
               would act upon that purpose. No one would seriously consider killing
               someone by poisoning them, lying in wait, a plot. Instead, I assume, upon
               further consideration, she says to herself, maybe he really means it. He is
               distraught over the break-up of his relationship ... and maybe, just maybe,
               he's telling the truth. So she exercises impeccable judgment and she
               contacted the police. So if there is a heroine in this equation, it isn't so
               much the prosecution by the police, because we expect the finest from them,
               but it's Samantha Heil who did the right thing here. I will say, had she not,
               this would have been beyond imagination as to the damage which could
               have occurred." N.T. 6/15/15, 100-102.


       We then addressed the testimony of Dr. Allan Tepper, who testified as to the cognitive and
psychological conditions of Helman. We found that Dr. Tepper's testimony supports our finding
that Helman had the cognitive skills to engage in "clear planning to see an endeavor through to its
conclusion.', N.T. 6/15/15, 102. We also took note of Dr. Tepper's belief that Helman would
benefit from mental health treatment. N.T. 6/15/15, 103.


       This Court continued:

              "\Ve also have to give credence to the fact that other than this, you have no
              prior record. The Sentencing Guidelines reflect that.

              Sometimes we see people who come before us who are almost
              irredeemable. \Ve see they have been to the courts many times and they
              have not figured out how to conform their conduct to the law. They have
              not figured out what their actions can produce, and therefore, we consider

                                                6
               them incapable of any real resolution or rehabilitation. They are the career
               criminals. Fortunately, we do not see many of them.

               You're just the opposite. From what I heard, from what I saw from both
               this case and the prior case, you are bright. You are articulate. You're
               responsive. But I don't think you appreciate, Mr. Helman, the damage that
               you caused to people very close to you. Forget Kelsey Evans, and let's take
               Jake Palm out of the mix. Samantha Heil was traumatized. N.T. 6/15/15,
               103-104.
               ••a••••••••••••    a••••••••••••       a••••••• a•••••• a a•• a••••••••••   a .a I
               You could have been facing multiple counts of First Degree Murder. One
               of the classic hallmarks of First Degree Murder is an intentional, deliberate,
               willful killing requiring some premeditation, some plan. One of the
               examples they cite is lying in wait or poison. You did them both.

               It could have been an absolute nightmare for so many people, and again,
               fortunately, it was not. N.T. 6/15/15, 105-106.
               •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
              I have to look at every facet. We don't just sentence for offenses. We
              sentence the defendant. He is unique. What do we see about Nicholas
              Helman? It's clear he has some mental, and emotional, and psychological
              problems. It's palpable. Just as clear is the fact that he needs some
              treatment.

              We credit the fact that he does not have an adult criminal record. We also
              consider, on the other side of the equation today, even though they are first
              offenses, they are multiple convictions, and these offenses, especially
              placing the Ricin in the card, is egregious and more significant than we
              usually see.

              Can we conclude that you were only a danger to Jacob Palm? On one hand,
              we could, but we are also aware of the fact that you left it there, and that
              persons other than Jacob Palm could have touched it, come into contact with
              it, [and] disseminated it. So, yes, you were dangerous to your own family,
              by implication, but most directly, to anybody who came into contact with
              that letter you delivered, and at great cost to remediate the situation." N.T.
              6/15/15, 109-110.

       This Court then imposed the sentences outlined above. After imposing the sentence,
Helman was addressed a final time.

              "[IJf you add those numbers, Mr. Helman, they sound extraordinary, and
              they are. Please understand, your offense was extraordinary. We don't see
                                                  7
                this type of thing every day. You're a young man. It seems bleak for you,
                and of course for your family, and in all likelihood, some day you will be
                paroled. I hope that happens, but only when you have received sufficient
                treatment from this system where you can understand what affected you,
                and hopefully someday, at the conclusion, you'll be released upon parole
                and be a productive citizen. [B]ut right now, in June of 2015, I consider
                you a serious danger to others and to the community." N.T. 6/15/15, 117-
                118.

        In response to Dr. Tepper's testimony regarding mental health treatment, we reconunended
that Helman's sentence be served at the State Correctional Institute at Retreat in Luzerne County.
There, he would be more likely to receive individualized treatment. Additionally, we noted that
this facility has a strong therapeutic mental health program within the State Penitentiary system.
We also considered Helman's age in making this recommendation,            as Retreat's programs
accommodate youthful offenders. N.T. 6/15/15, 114.


        On October 6, 2015, a hearing was held in response to Helman's Motion to Reconsider
Sentence. Both the Commonwealth and Helman's counsel agreed that the sentence for Aggravated
Assault on Criminal Information No. 2950-2014 should merge with the sentence for Attempted
Murder. Therefore, the sentence for Aggravated Assault was vacated. The new aggregate sentence
in Case No. 2950-2014 was therefore imposed as no less than ten (10) nor more than twenty (20)
years imprisonment


       The remaining issues on the Motion to Reconsider for No. 0343-2015 was denied, and we
imposed a total aggregate sentence for both cases of no less than fifteen (15) and no more than
thirty (30) years imprisonment.


       On October 30, 2015, Helman filed this appeal. Helman raises the following sole issue,

verbatim:


              "Did the sentencing court en in imposing consecutive sentences resulting
              in an aggregate sentence that was unduly harsh considering: the nature of
              the crimes (no one was physically injured), the Appellant's age (he was 19
              years of age at the time of his arrest in 2014), the Appellant's lack of
              criminal history, the Appellant's rehabilitative needs, and the length of his


                                               8
                 incarceration?" (Appellant's Statement     of Matters   Complained    of on
                 Appeal, 11/18/2015) (emphasis added).




          It is well-settled that judges are offered broad discretion in fashioning what they deem to
 be an appropriate sentence. An appeal will be granted only if the reviewing court finds that there
is a substantial question that the sentence was not appropriate under the Sentencing Code.


         When determining whether appellant's      contentions raise a substantial question, the
reviewing Court will analyze each appeal on a case-by-case basis. 11[The court] will grant an appeal
only when the appellant advances a colorable argument that the sentencing judge's actions were
either: (1) inconsistent with a specific provision of the Sentencing Code; or (2) contrary to the
fundamental norms which underlie the sentencing process." Commomvealth v. Brown, 741 A.2d
726, 735 (Pa. Super. 1999) (en bane).



         Sentencing a defendant to consecutive sentences is at the discretion of the sentencingjudge.
Generally a challenge to the imposition of consecutive sentences does not raise a substantial
question appropriate for appellate review.      Pennsylvania courts have held that a substantial
question will only arise in "the most extreme circumstances, such as where the aggregate
sentence is unduly harsh, considering the nature of the crimes and the length of imprisonment."
Commonwealth v. Lamonda, 52 A.3d 365, 372 (Pa. Super. 2012) (emphasis added). When making
th.is determination, the Court will address "whether the decision to sentence consecutively raises
the aggregate sentence to, what appears upon its face to be, an excessive level in light of the
criminal conduct at issue in the case." Commomvealth v. Prisk, 13 A.3d 526, 533 (Pa. Super.

2011).


         Here, Helman's aggregate sentence for both cases is no less than fifteen (15) to no more
than thirty (30) years imprisonment. We also recommended that his sentence be served at a facility
specializing in individualized mental health treatment.




                                                  9
         According to Helman's Concise Statement of Matters Complained of on Appeal, he is not
 challenging the legality of the sentence, but rather th.is Court's decision to impose the sentences
 consecutively on certain counts rather than concurrently.


        As previous cases have indicated, a substantial question regarding           imposition   of
 consecutive rather than concurrent sentences will only arise in extreme circumstances, where the
 aggregate sentence is excessive in the light of the criminal conduct at issue.


        As a point of comparison, the statutory maximum sentence for Attempted Murder is twenty
 (20) years imprisonment. Therefore, Helman's consecutive sentences upon No. 2950-2014 do not
 exceed what is a statutory permissible sentence for Count I alone. Helman also was sentenced for
Risking a Catastrophe, Stalking, and Harassment in that case.


        For further comparison, Helmau's sentence for No. 0343-201 S of five (5) to ten (10) years
does not exceed the statutory permissible sentence for Criminal Solicitation of Aggravated Arson.
Helman also was sentenced for Criminal Solicitation of Aggravated Assault in that case.


        In light of the possible maximum sentences, it is clear that choosing to sentence Helman to
consecutive sentences, creating an aggregate sentence within the statutory maximum for the first
two counts in each case alone, is not excessive in light of the criminal conduct presented.    This
Court stressed at length the important considerations in sentencing Helman, including his lack of
a prior criminal record, which was already considered when determining the appropriate sentence
under the Sentencing Guidelines.     Vle also considered the potential grave catastrophe to many
individuals had Helmau's plan come to fruition.


       The fact that "no one was physically injured," and Helmau's age and lack of prior criminal
record, were carefully addressed. We also stressed that it was apparent that Helman should receive
mental health treatment, if available, and although this court cannot stipulate the place of
incarceration within the State Correctional System, we urged consideration        of a therapeutic
environmental addressing his specific emotional and psychological needs.




                                                  10
           We believe that the nature of Helman's      crimes, and the potential catastrophic      results,
combined with his planning and premeditation,       were such as to warrant the sentence we imposed.
A lesser sentence would have clearly depreciated       the gravity of Helmau's   crimes.


           Based upon our discussion regarding the factors present in determining Helman 's sentence,
in conjunction    with the statutory permissible sentences, it is clear that Helman's      appeal does not
contain a substantial question, and therefore his appeal should be denied.




                                                         ALAN M. RUBENSTEIN,               J.
       /                                                   -,




                                                  11
 COPIES SENT TO:


 Robert James, Esq.
Chief Deputy District Attorney
DISTRJCT ATTORNEY'S OFFICE
100 N. Main Street
Doylestown, PA 18901

       Attorney for Plaintiff/Appellee    COMMONWEALTH OF PENNSYLVANIA




Joseph S. Haag, Esq.
Chief Deputy Public Defender
PUBLIC DEFENDER'S OFFICE
100 N. Main Street
Doylestown, PA 1890 I

       Attorney for Defendant/Appel/ant   NICHOLAS TODD HELMAN




Joseph D. Seletyn, Esq.
Prothonotary
SUPERJOR COURT OF PENNSYLVANIA
530 Walnut Street, Suite 315
Philadelphia, PA 19106